Citation Nr: 1528262	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-38 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar disorder, major depression with psychotic features, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran requested a Travel Board hearing in his September 2010 VA Form 9.  A May 2014 hearing was rescheduled at his request.  In a letter dated April 11, 2015, an attempt was made to inform the Veteran of the scheduled hearing on May 12, 2015.  The notice to the Veteran was returned to VA as undeliverable.  The Veteran's attorney responded in a letter dated April 29, 2015 asking for a delay in the hearing because he could not locate the Veteran.  In a letter dated May 5, 2015, the Veteran's attorney provided the Veteran's correct and current address.

Good cause exists to attempt to reschedule a Travel Board hearing.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required so that the RO may schedule a Travel Board hearing and provide the Veteran with notification of such.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a)(2014).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a hearing before a Veterans Law Judge sitting at the RO.  Notice should be sent to the Veteran at the address provided in the letter from the Veteran's attorney dated May 5, 2015.

2.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




